Citation Nr: 0945810	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-35 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to December 
2004, during peacetime and the Persian Gulf War.  There is 
also evidence that he served on active duty for training 
(ACDUTRA) from March 26, 1982, to July 9, 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Columbia, South Carolina, Regional 
Office (RO), which denied service connection for 
hypertension.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, which 
he maintains is related to service.  Further development is 
necessary prior to analyzing the claim on the merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record indicates that the Veteran had 
numerous blood pressure readings in service.  However, his 
service treatment records (STRs) are negative for any 
diagnosis of elevated blood pressure or hypertension.  See 
November 1989 Emergency Care and Treatment Note; March 1993 
Emergency Care and Treatment Note; January 1994 Chronological 
Record of Medical Care; December 21, 1995 Chronological 
Record of Medical Care; December 22, 1995 Chronological 
Record of Medical Care; December 28, 1995 Chronological 
Record of Medical Care; December 29, 2005 Chronological 
Record of Medical Care; January 3, 1996 Chronological Record 
of Medical Care; January 4, 1996 Chronological Record of 
Medical Care.   

Post-service, the Veteran was diagnosed with elevated blood 
pressure and hypertension.  See November 2004 Private 
Treatment Record, Northeast Family Practice; December 2004 
Private Treatment Record, Northeast Family Practice; October 
2005 Primary Care Nurse Practitioner Note.  

The Veteran contends that his current hypertension disability 
is related to his service.  See Veteran's "Statement in 
Support of Claim," VA-Form 21-4138, received November 2005; 
"Appeal to the Board," VA Form 9, received November 2006.  
The Veteran's claims folder is negative for any medical 
opinion regarding the etiology of his hypertension 
disability.

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed hypertension 
disability is related to service.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the Veteran's claim.  38 
C.F.R. § 4.2 (2009).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his hypertension 
disability.  Specifically, the VA 
examiner should confirm any cardio-
renal disability, to include 
hypertension, through any testing 
deemed necessary.  The VA examiner 
should then render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current cardio-renal 
disability, to include hypertension, is 
related to the Veteran's service and/or 
to any in-service symptomatology.  The 
examiner must also indicate whether the 
claimed hypertension became manifest to 
a compensable degree within one year 
from the Veteran's discharge from 
active duty and/or ACDUTRA.  

The claims file should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished.  
Specifically, the examiner must 
consider the Veteran's various blood 
pressure readings during service, and 
discuss any relationship between the 
currently diagnosed hypertension and 
the in-service symptomatology.  See 
November 1989 Emergency Care and 
Treatment Note; March 1993 Emergency 
Care and Treatment Note; January 1994 
Chronological Record of Medical Care; 
December 21, 1995 Chronological Record 
of Medical Care; December 22, 1995 
Chronological Record of Medical Care; 
December 28, 1995 Chronological Record 
of Medical Care; December 29, 2005 
Chronological Record of Medical Care; 
January 3, 1996 Chronological Record of 
Medical Care; January 4, 1996 
Chronological Record of Medical Care.   

A complete rationale should be provided 
for any opinion.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for hypertension, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


